 
 
I 
111th CONGRESS 2d Session 
H. R. 6174 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2010 
Ms. Chu (for herself and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To direct the Secretary of Education to award grants to eligible entities to establish or expand linked learning pathways and a system of pathways, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Linked Learning Pathways Affording College and Career Success Act. 
2.FindingsThe Congress finds the following:  
(1)Sixty-nine percent of students who drop out of high school say that they were not engaged in their high school curriculum or experience.  
(2)Too many high school graduates are not prepared for the rigor of post-secondary education or training and 40 percent of high school seniors who enrolled in post-secondary education in 2006 had to take remedial courses.  
(3)High schools need to transform to better serve the needs and interests of a diverse student population. 
(4)Linked learning is an educational reform model that operates in smaller learning communities, career academies, themed high schools, regional occupational partnerships, and other educational contexts.  
(5)Linked learning pathways have been used effectively to expose students, especially disadvantaged students, to opportunities in a variety of high pay, high growth, or high skill industries, including healthcare, science, technology, engineering, mathematics, the arts, law, and government.  
(6)Research on career academies, one linked learning approach, demonstrates an 11 percent decrease in student drop out rates.  
(7)Research demonstrates that students exposed to a combination of academic and career related curriculum that connects classroom learning to relevant experiences earned 18 percent more over a 4-year period after high school graduation.  
(8)Strong intermediaries help to create lasting partnerships between schools and external stakeholders, and these partnerships are crucial to student success in a linked learning approach. 
(9)Evidence on the effectiveness of career academies indicates that benefits occur— 
(A)when students are scheduled to take a set of classes together each year, including at least two core academic classes and a career and technical education class related to the academy theme; and 
(B)when teachers work as a team to integrate instruction across subjects and share responsibility for students for at least two years.  
3.PurposesThe purposes of this Act are the following: 
(1)To provide high school students with engaging, challenging, and meaningful secondary school pathways that integrate academic studies with practical career-focused opportunities.   
(2)To increase the number of students who graduate from high school who are well prepared to pursue the full range of post-secondary education choices, including 4-year college, 2-year college, apprenticeship, military, technical training, and meaningful careers.  
(3)To provide students with high quality public education options aligned with expectations in high pay, high growth, or high skill industries through a system of linked learning pathways.  
(4)To turn low-performing schools around and provide students at these schools with a well rounded education.  
(5)To prepare students for life-long citizenship. 
4.DefinitionsFor purposes of this Act: 
(a)Eligible EntityThe term eligible entity means a local educational agency partnered with a qualified intermediary and at least one stakeholder from 3 of the following categories, and may include other stakeholders: 
(1)A post-secondary education institution. 
(2)A business or industry group in a high pay, high growth, or high skill industry. 
(3)A community based organization. 
(4)A union or trade association.  
(5)A parent organization.  
(b)High Pay, High Growth, or High Skill IndustryThe term high pay, high growth, or high skill industry means an industry identified by the eligible entity and approved by the Secretary in consultation with the Secretary of Labor that— 
(1)has a significant current or potential impact on the regional economy; 
(2)brings net dollars into a region or is critical to attracting and sustaining businesses within the region; 
(3)stimulates the growth of other supporting businesses, or the growth of other industries or economic sectors within the region; 
(4)provides workers with competitive and family-supporting wages and benefits that increase the strength and vitality of the entire regional economy; and 
(5)provides opportunities for career advancement. 
(c)Linked Learning PathwaysThe term linked learning pathways means comprehensive, multi-year high school programs of study that integrate— 
(1)a rigorous academic core aligned with entrance requirements for public colleges and universities in the State; 
(2)a career and technical education component organized around themes in a high pay, high growth, or high skill industry or industry sector; 
(3)a work-based learning component; and 
(4)supplemental services. 
(d)System of PathwaysThe term system of pathways means a district-wide strategy that provides students with a menu of options to participate in linked learning pathways.  
(e)Qualified IntermediaryThe term qualified intermediary means an entity that has demonstrated expertise to build, sustain, and measure partnerships with entities such as employers, schools, community-based organizations, post-secondary education institutions, social service organizations, economic development organizations, and workforce systems, to broker services, resources, and supports to youth and the organizations and systems that are designed to serve them, including connecting employers to classrooms, designing and implementing linked learning pathways, developing curricula, delivering professional development, and connecting students to internships and other work-based learning opportunities. 
(f)Graduation RateThe term graduation rate has the meaning given the term in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)), as clarified in section 200.19 of title 34, Code of Federal Regulations.  
(g)SecretaryThe term Secretary means the Secretary of Education. 
5.Grants authorized 
(a)In GeneralThe Secretary, in consultation with the Secretary of Labor, and if appropriate other Federal agencies, shall award competitive grants to eligible entities to establish or expand linked learning pathways and a system of pathways.  
(b)DurationEach grant awarded shall be for a minimum of a 3-year period and a maximum of a 5-year period and may be renewed based on performance and relative financial need as determined by the Secretary.  
(c)PriorityThe Secretary shall give priority to applications from eligible entities with plans to accomplish at least 3 of the following:  
(1)Serve students who attend persistently low-performing secondary schools with graduation rates below 60 percent and high concentrations of economically disadvantaged students.  
(2)Offer multiple linked learning pathways.  
(3)Encourage students to seek careers in fields in which the student’s gender, race, or ethnicity is under-represented, including science, technology, engineering, and mathematics fields.  
(4)Increase high school completion levels and post-secondary education enrollment levels for traditionally under-represented students. 
(5)Reduce the academic achievement gap. 
(6)Utilize research-based practices to implement linked learning pathways.  
(d)Matching Requirement 
(1)In GeneralThe Secretary shall require each recipient of a grant under this Act to provide matching funds from non-Federal sources, including funding from the State, in an amount determined under paragraph (2).  
(2)Determination of the Amount of Match 
(A)Sliding ScaleSubject to subparagraph (B), the Secretary shall determine the amount of matching funds to require from a grantee based on a sliding fee scale that takes into account— 
(i)the relative poverty of the population that the grantee targets; and 
(ii)the ability of the grantee to obtain such matching funds. 
(B)Maximum AmountThe Secretary may not require any grantee to provide matching funds in an amount that exceeds the amount of the grant award. 
(3)In-Kind ContributionsThe Secretary shall permit grantees to match funds in whole or in part with in-kind contributions. 
(4)ConsiderationNotwithstanding this subsection, the Secretary shall not consider an applicant’s ability to match funds when determining which applicants will receive grants under this Act. 
(5)WaiverThe Secretary may waive the matching requirement under this subsection for eligible entities demonstrating financial hardship. 
6.ApplicationEach eligible entity that desires to receive a grant under this Act shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including the following:  
(1)The quantifiable goals that the eligible entity intends to achieve through the implementation of linked learning pathways and a system of pathways, and a description of the measures of performance for those goals. 
(2)A needs and resources assessment, including— 
(A)an assessment of relevant district and school board policies; 
(B)a demonstration of support from stakeholders; 
(C)the demographic makeup of the student body to be served; 
(D)student academic performance, graduation, and college attendance data; 
(E)information on high pay, high growth, or high skill industries and job sectors in the district and surrounding region; and 
(F)the industry and community partnership opportunities that can be leveraged to implement the linked learning pathways and the system of pathways to improve academic achievement and graduation rates. 
(3)A plan for how the eligible entity will implement the linked learning pathways and the system of pathways, including the following: 
(A)A description of the partnerships that are in place or that the eligible entity will develop to provide necessary support services to students, including partnerships with— 
(i)high pay, high growth, or high skill industries and other business groups; 
(ii)post-secondary education institutions and apprenticeship programs;  
(iii)partnerships with qualified intermediaries;  
(iv)community-based organizations and educators who are equipped to provide necessary support services to students; and 
(v)other stakeholders, which may include stakeholders such as parent groups, organized labor groups, workforce investment boards, and community-based organizations. 
(B)Information about the internal capacity of the eligible entity and its specific plans to implement linked learning pathways and a system of pathways, including— 
(i)a description of the capacity of facilities the eligible entity plans to use; 
(ii)an outreach strategy to inform parents, students, and community members about the opportunities and activities that will be available to students through grants under this Act; 
(iii)a plan to facilitate effective middle to high school transitions for participating students; 
(iv) a plan to ensure rigorous academics, the career and technical education theme of the Linked Learning pathway, and subsequent work based learning opportunities are meaningfully and coherently integrated as part of each participating student’s experience; 
(v)a plan to ensure that students receive personalized and coherent learning experiences through activities such as facilitating smaller learning communities, cohort scheduling, and professional learning communities among staff that encourages frequent and effective collaboration for purposes of program coordination, curricular integration, and resolution of student problems; 
(vi)budgeting, governance, curriculum, and scheduling autonomies that the eligible entity will grant to participating schools to ensure that linked learning pathways will meet individual student needs and reduce or eliminate barriers to effective implementation; 
(vii)a plan to assign students to a high school with a career or thematic focus that, if possible, matches the linked learning pathway of their choice; 
(viii)the means by which the eligible entity will encourage and support diverse learners and students with disabilities, including students with limited English proficiency, to participate in the opportunities and activities funded under this Act;  
(ix)a plan to ensure that the eligible entity will not use the linked learning pathways and the system of pathways to track students into specific career themes or job placements and that various linked learning pathways that the eligible entity provides to students are of comparable rigor; 
(x)a plan to address the staffing needs of the eligible entity, including a plan to hire teachers and staff with specialized skills, if needed, and to provide professional development and technical assistance;  
(xi)a plan for sustainability, including plans to leverage non-Federal funding (including in-kind resources) to ensure continuing implementation of linked learning pathways and the system of pathways once the eligible entity exhausts federal funds; 
(xii)a plan to create an advisory group or reconstitute an existing advisory group that meets not less than once per quarter and includes district personnel, members of teachers’ unions, school staff, industry partners, community partners, post secondary partners, parents, students, and others identified by the Secretary; and  
(xiii)a plan to measure the progress of students in each linked learning pathway and compare their progress with the progress of other students using longitudinal data on individual student outcomes.   
(C)A description of how grants awarded under this Act will compliment, reinforce, and not duplicate existing efforts, including— 
(i)a description of how the eligible entity will leverage, coordinate, and integrate Federal, State, and local private and public funds to implement linked learning pathways and the system of pathways; and 
(ii)a description of how a grant under this Act strengthens, leverages, does not duplicate, and aligns with efforts in the community that the eligible entity serves that are funded under the Workforce Investment Act of 1998, the Carl D. Perkins Career and Technical Education Improvement Act of 2006, and the No Child Left Behind Act of 2001.  
(D)A description of how funds will facilitate a systemic approach to meet the comprehensive needs of students in order to facilitate students’ success in college, in their careers, and as citizens.  
7.Eligible participantsAny student who attends a secondary school served by a local educational agency, including any student who attends a charter school, is eligible to participate in the linked learning pathways and the system of pathways funded under this Act that are available in the student’s school district.  
8.Uses of funds 
(a)Required ActivitiesThe eligible entity shall use grants awarded under this Act for the following:  
(1)The eligible entity shall provide the planning time and resources necessary to design the linked learning pathways and the system of pathways. 
(2)To facilitate high quality teaching and learning experiences to ensure that students have access to linked learning pathways, the eligible entity shall implement—  
(A)a multidisciplinary and integrated curriculum, curriculum mapping, and curriculum alignment; 
(B)professional development for teachers, school leaders, and staff, such as project based learning, interdisciplinary teaching and curriculum development, integration of career and technical education and thematic components with rigorous academic curricula and instruction, master scheduling, and interacting with and leveraging community and industry partnerships;  
(C)technological support, including investments in data systems, performance based assessments to monitor and evaluate student progress, and investments in equipment and technology either relevant to a specific pathway or used to assign students to a pathway; and 
(D)activities that support effective implementation of Linked Learning pathways, such as common planning time, teacher release time, induction, and externships.  
(3)To connect students to quality work-based learning opportunities, the eligible entity shall—  
(A)develop coordinated, sequenced, and scaled work-based learning opportunities for students that are integrated with academic and technical coursework, which may include opportunities such as semester-long service-learning projects, mentorships, job shadowing, school enterprises, internships, and virtual apprenticeships;  
(B)facilitate capacity building activities, which may include activities such as hiring full or part time district or school work-based learning coordinators to provide needed outreach to industry and community partners in order to encourage active community and business involvement in school and work-based learning activities or using funds to support such outreach with existing staff and existing staff scheduling; and  
(C)provide technical assistance to employers to help them design work-based learning opportunities. 
(4)To ensure students have access to supplemental support services as part of linked learning pathways, the eligible entity shall facilitate the development of— 
(A)academic intervention; 
(B)student supports, which may include supports such as health services, mental health services, child care, substance abuse treatment and prevention, housing, and other services to meet students’ comprehensive needs; 
(C)transportation to linked learning pathway associated activities; and 
(D)post-secondary education and career counseling.  
(b)Allowable ActivitiesThe eligible entity may use grants awarded under this Act for the following:  
(1)Activities designed to begin and sustain reforms by— 
(A)providing students, employers, community based organizations, and other partners with outreach and recruitment activities; 
(B)building a broad based coalition; and 
(C)facilitating online and distance learning. 
(2)Activities designed to leverage innovative ways to expand and enhance learning time, including— 
(A)after school programs; 
(B)extended day; 
(C)applied learning opportunities both in and outside of school time; 
(D)short-term service learning projects and other project-based learning; 
(E)paid year-round and summer work opportunities; and 
(F)summertime opportunities that help over-aged and under-credited students catch up and re-engage in their education. 
(3)Other activities that the Secretary approves to implement the linked learning pathways and the system of pathways.  
9.Reports and evaluation 
(a)Annual ReportAn eligible entity that receives a grant under this Act shall submit an annual report to the Secretary at such time, in such manner, and providing such information as the Secretary may reasonably require, including— 
(1)characteristics of the eligible entity; 
(2)information about the system of pathways created, including leveraging of existing dollars and resources; 
(3)the number of linked learning pathways created;  
(4)the services and supports provided; 
(5)data about student participation in work-based learning, service-learning, project-based learning, and other applied learning opportunities; and 
(6)the educational and career related outcomes resulting from the activities funded under this Act, including— 
(A)student academic achievement; 
(B)student attendance; 
(C)graduation rates; 
(D)college attendance rates; 
(E)success levels on performance-based tasks that demonstrate preparation for careers in high pay, high growth, or high skill industries; and 
(F)progress of students in each linked learning pathway compared to other students in the district. 
(b)EvaluationThe Secretary shall provide for an independent evaluation of the grants awarded under this Act that shall—  
(1)include an analysis and documentation of the strategies implemented and the key lessons learned related to program design, systems coordination, and implementation; 
(2)measure the outcomes and progress of the strategies implemented, including student enrollment in various school settings, academic gains (including literacy and numeracy gains as well as results on performance based assessments), academic and employment credentials earned, job and college placement, wages, and job and college retention over 2 years; and 
(3)document the incremental progress of students over time based on the measures in paragraph (2). 
10.Technical assistanceThe Secretary shall provide technical assistance to an eligible entity that receives a grant under this Act if the Secretary determines that such assistance is needed. 
11.Best practices and information disseminationThe Secretary shall determine and disseminate best practices that emerge to support linked learning pathways to ensure that all high schools are aware of the program and the opportunities it provides to students to gain the knowledge and skills necessary to succeed in post-secondary education, careers, and as citizens.  
12.Authorization of appropriations 
(a)In GeneralThere are authorized to be appropriated to carry out this Act— 
(1)$100,000,000 for fiscal year 2011; and 
(2)such sums as may be necessary for each of fiscal years 2012 through 2015. 
(b)AllocationOf the amounts appropriated to carry out this Act for each fiscal year, the Secretary shall use—  
(1)90 percent for grants to eligible entities; and 
(2)10 percent for— 
(A)the evaluation of grants described in section 9(b); 
(B)the technical assistance described in section 10; and 
(C)the evaluation and dissemination of best practices described in section 11. 
 
